Citation Nr: 0029593	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-16 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a back disorder.


  REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel



REMAND

The veteran served on active duty from March 1965 to December 
1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for a 
back disorder. 
 
Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claim 
can be made.  See The Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
§ 1611, to be codified at 38 U.S.C.A. § 5107.  Associated 
with the claims file is an opinion from A. Keith Lay, M.D., 
that it is likely that the veteran's current back condition 
(i.e., degenerative changes, spur formation, and 
polyneuropathy) is related to an injury in service.  Dr. 
Lay's complete treatment records, including those upon which 
he based his opinion, are not of record.  Accordingly, the RO 
should obtain these records on remand.  Any additional VA 
treatment records of the veteran could also prove relevant to 
the claim and should be requested by the RO.

Further, a VA examiner in December 1999 diagnosed 
degenerative disc disease of the lumbar spine and indicated 
that it was more likely than not a result of aging rather 
than in-service injuries.  The examiner stated that he was 
not a neurologist and did not want to provide an opinion 
regarding the veteran's polyneuropathy.  As the RO had 
requested an opinion regarding polyneuropathy, it should have 
followed up by requesting an appropriate examination.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required. 

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  Request that the veteran provide 
releases for medical treatment records of 
those who have treated him for a back 
disorder since his separation from 
service.  Request copies of all records 
of any treatment reported by the veteran 
that are not already in the claims file.  
The Board is particularly interested in 
any treatment received from A. Keith Lay, 
M.D., and at the VA Medical Center in 
Jackson, Mississippi.  Actual treatment 
records, as opposed to summaries or 
reports, are pertinent.  

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c) (2000).

2.  After the above development has been 
completed, afford the veteran a comprehensive 
VA examination by a neurologist in order to 
determine whether the veteran has 
polyneuropathy or any other neurological 
condition and, if so, the cause of the 
condition.  In particular, whether it is at 
least as likely as not that it is related to 
any back pathology or to any disease or 
injury in service should be addressed.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary by 
the examiner are to be performed.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been fully completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

- 5 -


